Per Curiam.

Tenant is not entitled to recover for the expense of the exterminator service which he voluntarily incurred (Perlmutter v. Timely Toys, 8 A D 2d 834; Davar Holdings v. Cohen, 255 App. Div. 445, affd. 280 N. Y. 828; Emigrant Ind. Sav. Bank v. 108 W. 49th St. Corp., 255 App. Div. 570).
The final order should be unanimously modified upon the law and facts by increasing landlord’s recovery to $63.67, with appropriate costs in the court below, and as so modified affirmed, without costs on this appeal to either party.
Concur — Pette, Hart and Brown, JJ.
Final order modified, etc.